DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 06/10/2020 and election to restriction made 11/27/2020, where the Applicant withdrawn claim 20; and claims 1-19 are currently pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “during the visual session, receiving a eighth signal”.  The word “eighth” starts with a vowel, and therefore it should be preceded by the article “an”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,713,008 (hereinafter the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of the instant application and the Patent are directed toward a server that conducts a user session in audible-only interactive session on a first device, map the current audible interface state to one of a plurality of visual interface states, and generate and send a mapped visual interface state to a second device.  Claim 1 of the instant application is broader in scope than claim 1 of the Patent.  

Claims 3-13 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 2-12 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 14 of the instant application and claim 13 of the Patent are directed toward a method that conducts a user session in audible-only interactive session on a first device, map the current audible interface state to one of a plurality of visual interface states, and generate and send a mapped visual interface state to a second device.  Claim 14 of the instant application is broader in scope than claim 13 of the Patent.  

Claims 16-19 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 14-17 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1-13 are rejected to because of the following:  Independent claim 1 recites “conduct a user session as an audible-only interactive session via the audible interface provided by the first electronic device”.  However, there is no previous mentioning of any audible interface element; therefore, it is unclear which element the Applicant intended to refer to.  As such, renders the claim indefinite.
Claims 2-13 are rejected to as having the same deficiencies as the claim they depend from.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiseman, (US 20050172232 A1) (hereinafter Wiseman).

Referring to claim 1, Wiseman teaches a server (“IVR unit 22, internet server 34 and synchronisation server may reside on the same hardware server”; ¶ [0034], fig. 1.  The examiner interprets the server as the combination of IVR unit, internet server, and the synchronisation server in the same server.) in communication with a primarily audible first electronic device in audible interaction with a user in absence of a visual interface (“FIG. 1 shows a basic system on which the invention can be implemented.  The system includes a telephone 20 which is connected, in this case, over the public switched telephone network (PSTN) to a VoiceXML based interactive voice response unit (IVR) 22”; ¶ [0034], fig. 1), the server also in communication with a second electronic device having a visual output device (“a conventional computer 24 which includes a VDU 26 and a keyboard 28.  The computer also includes a memory holding program code for an HTML web browser, such as Netscape Navigator or Microsoft's internet Explorer, 29, and a modem or network card (neither shown) through which the computer can access the Internet (shown schematically as cloud 30) over communications link 32”; ¶ [0034], fig. 1), the server comprising: 
at least one communication interface (“computer also includes…a modem or network card (neither shown) through which the computer can access the Internet (shown schematically as cloud 30) over communications link 32.  The internet 30 includes a server 34 which has a link 36 to other servers and computers in the internet”; ¶ [0034], fig. 1); 
a processor coupled to the at least one communication interface; and 
a memory coupled to the processor, the memory having computer- executable instructions stored thereon, the instructions, when executed by the processor (The examiner notes as discussed above, the server is a hardware server in the Internet; therefore, inherently includes processor coupled to memory that stored instructions to be executed by the processor), causing the server to: 
conduct a user session as an audible-only interactive session via the audible interface provided by the first electronic device (“the user calls the IVR system, using the telephone 20, the user is required to enter, at the voice prompt, the relevant associated items of information…it is preferred that entry of all the relevant items of information be achieved with the user's voice”; ¶ [0043]; “with a suitably configured IVR system, preferably with ‘barge in’ (i.e., the ability for the system to understand and respond to user inputs spoken over the prompts which are voiced by the IVR system itself), and appropriately structured dialogues, the user can cut through many levels of dialogue…So for example, the user may be given an open question as an initial prompt, such as ‘how can we help?’ or ‘what products are you interested in?’.  In this example an habituated user might respond to such a prompt with ‘fixed-rate, flexible mortgages’”; ¶ [0044]), a plurality of audible interface states being defined for the audible interface (“The fixed rate mortgage visual and voice pages may include a form containing one or more input fields…for the voice browser the user is typically led sequentially through each input field in an order determined by the application developer, although it is also possible that the voice page is a mixed initiative page allowing the user to fill in input fields in any order”; 2 [0046]; “The user selects an input field…implicitly as in the case of the voice dialog stepping to the next input field according to the sequence determined by the application developer”; ¶ [0047].  The examiner interprets each of the plurality of audible interface states as the state of each of the input fields as being filled with a response from the user or not via voice dialog); 
map a current audible interface state to one of a plurality of visual interface states defined for a visual interface, two or more of the plurality of audible interface states being mappable to a single visual interface state having multiple input fields (“The synchronisation server 38 uses the session identifier to locate the application group that the requesting IVR application belongs to and using the mapping means converts the requested voice dialogue page to the appropriate HTML page to be displayed by the Web browser.  A message is then sent to the Web Browser 29 instructing it to load the HTML page corresponding to Fixed rate mortgages from the web server 34 via the synchronisation manager 38 using data link 20.  In this way both the voice browser and the web browser are kept in synchronisation ‘displaying’ the correct page”; ¶ [0045]; “The fixed rate mortgage visual and voice pages may include a form containing one or more input fields”; ¶ [0046]; “if the voice dialog asks the question ‘How much do you want to borrow’ then the voice dialogue will indicate that the voice focus is currently on the capital amount field.  If so configured then the synchronisation manager will map this focus to the corresponding input element in the visual browser and will send a message to the visual browser to set the focus to the capital amount field within the HTML page, this may result in a visible change in the user interface…If the user then responds ‘80,000 pounds’ to the voice dialogue then the input is detected by the client component resident in the voice browser and transmitted to the synchronisation manager.  The synchronisation manager determines whether there is a corresponding input element in the HTML page, performs any conversion on the value (e.g. 80,000 , each of the two or more audible interface states corresponding to completion of a respective input field of the multiple input fields of the single visual interface state (“for the voice browser the user is typically led sequentially through each input field in an order determined by the application developer, although it is also possible that the voice page is a mixed initiative page allowing the user to fill in input fields in any order”; ¶ [0046]); and 
generate and send a first signal via the at least one communication interface to the second electronic device, the first signal including a pushed mapped visual interface state, the mapped visual interface state being the single visual interface state having one or more of the input fields completed according to the current audible interface state (“if the voice dialog asks the question ‘How much do you want to borrow’ then the voice dialogue will indicate that the voice focus is currently on the capital amount field.  If so configured then the synchronisation manager will map this focus to the corresponding input element in the visual browser and will send a message to the visual browser to set the focus to the capital amount field within the HTML page, this may result in a visible change in the user interface…If the user then responds ‘80,000 pounds’ to the voice dialogue then the input is detected by the client component resident in the voice browser and transmitted to the sends a message to the client component in the HTML browser instructing it to change the html input field appropriately”; ¶ [0047]), to enable the user session to be continued as a visual session on the second electronic device (The examiner notes no patentable weight will be given to this limitation as it is directed toward an intended use).

Referring to claim 2, Wiseman further teaches the server of claim 1, wherein audible outputs are generated for respective audible interface states, the audible outputs including requests for input data corresponding to respective input fields (“In the case where the user calls the IVR system, using the telephone 20, the user is required to enter, at the voice prompt, the relevant associated items of information”; ¶ [0043]).

Referring to claim 3, Wiseman further teaches the server of claim 1, wherein the instructions, when executed by the processor, further cause the server to map the current audible interface state to the mapped visual interface state by generating the mapped visual interface state (“If the user then responds "80,000 pounds" to the voice dialogue then the input is detected by the client component resident in the voice browser and transmitted to the synchronisation manager.  The 

Referring to claim 4, Wiseman further teaches the server of claim 3, wherein the instructions, when executed by the processor, further cause the server to generate the mapped visual interface state based on one or more contextual factors (“the user then responds ‘80,000 pounds’ to the voice dialogue then the input is detected by the client component resident in the voice browser and transmitted to the synchronisation manager.  The synchronisation manager determines whether there is a corresponding input element in the HTML page, performs any conversion on the value (e.g. 80,000 pounds may correspond to index 3 of a drop down list of options 50,000 60,000 70,000 80,000) and sends a message to the client component in the HTML browser instructing it to change the html input field appropriately”; ¶ [0047].  The examiner notes, the system knows the context of the user’s response of ’80,000 pounds’ and map to the appropriate index in the visual browser.)

Referring to claim 5, Wiseman further teaches the server of claim 1, wherein the instructions, when executed by the processor, further cause the server to: 
save the current audible interface state; and 
map the current audible interface state to the mapped visual interface state after the saving (“the user may be given an open question as an initial prompt, such as ‘how can we help?’ or ‘what products are you interested in?’.  In this example an habituated user might respond to such a prompt with ‘fixed-rate, flexible mortgages’…The IVR system requests this new dialogue page via the synchronisation server 38 using data link 40”; ¶ [0044]; “The synchronisation server 38 uses the session identifier to locate the application group that the requesting IVR application belongs to and using the mapping means converts the requested voice dialogue page to the appropriate HTML page to be displayed by the Web browser.  A message is then sent to the Web Browser 29 instructing it to load the HTML page corresponding to Fixed rate mortgages from the web server 34 via the synchronisation manager 38 using data link 20.  In this way both the voice browser and the web browser are kept in synchronisation ‘displaying’ the correct page”; ¶ [0045].  The examiner notes the mere fact that the IVR 22 first receives the voice input from the user, before sending the request to the server 38, and finally to display the correct synchronized page on the visual browser means the voice response is at least saved on the memory of IVR before being sent to the synchronisation server 38 via data link 20.)

Referring to claim 7, Wiseman further teaches the server of claim 1, wherein the instructions, when executed by the processor, further cause the server to: 
during the visual session, receive a second signal from the second electronic device via the at least one communication interface, the second signal including input data from the visual interface (“The user selects an input field either explicitly e.g. by clicking in a text box or implicitly”; ¶ [0047]);
during the visual session, map a current visual interface state to one of the plurality of audible interface states (“Then the client code components of the Synchronisation manager send messages to the synchronisation manager indicating that the current `focus` input field has changed”; ¶ [0047]); and 
generate and send a third signal via the at least one communication interface to the first electronic device, the third signal including a pushed mapped audible interface state (“If the focus needs to change in another browser then a message is sent from the synchronisation manager to the client component in the other browser to indicate that the focus should be changed”; ¶ [0047]), to enable the visual session to be continued as an audible session on the first electronic device (The examiner notes no patentable weight will be given to this limitation as it is directed toward an intended use).  

Referring to claim 9, Wiseman further teaches the server of claim 1, wherein the first signal including the pushed mapped visual interface state includes a deep link to the mapped visual interface state of the visual interface (“If the user then responds "80,000 pounds" to the voice dialogue then the input is detected by the client component resident in the voice browser and transmitted to the synchronisation manager.  The synchronisation manager determines whether there is a corresponding input element in the HTML page, performs any conversion on the value (e.g. 80,000 pounds may correspond to index 3 of a drop down list of options 50,000 60,000 70,000 

Referring to claim 12, Wiseman further teaches the server of claim 1, wherein the instructions, when executed by the processor, further cause the server to perform the mapping in response to receiving an seventh signal via the at least one communication interface, the seventh signal including input data indicating instructions to continue the audible session as the visual session (“In the case of the Visual browser this means the user may change the value of any of the input fields either by selecting from e.g. the drop down list or typing into a text box”; ¶ [0046]; “The user selects an input field either explicitly e.g. by clicking in a text box or implicitly as in the case of the voice dialog stepping to the next input field according to the sequence determined by the application developer.  Then the client code components of the Synchronisation manager send messages to the synchronisation manager indicating that the current `focus` input field has changed…If the focus needs to change in another browser then a message is sent from the synchronisation manager to the client component in the other browser to indicate that the focus should be changed”; ¶ [0047].  The examiner notes, the visual browser and the voice browser are kept in sync when the user is using either of the browsers to provide input to fill the input field(s).)

claims 14-17 and 19, these claims recite the method performed by the server of claims 1-3, 7, and 9 respectively; therefore, the same rationale of rejection is applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman as applied to claim 5 above and in view of McWilliams, (US 20120218287 A1) (hereinafter McWilliams).

Referring to claim 6, Wiseman teaches user provides voice input through a telephone to fill in input fields of a form on a web page, where the user’s response(s) are synchronized with the corresponding fields displayed in a visual browser of the web page.  The user starts the process by first logging into the web page.  However, Wiseman does not explicitly teach save the current audible interface state in response to detecting suspension of the visual session.
 McWilliams teaches save the current audible interface state in response to detecting suspension of the visual session (“At step 360, upon a change in available modalities, the microprocessor may be instructed to provide the option to switch 
Wiseman and McWilliams are analogous art to the claimed invention because they are concerning with interface that provides both visual and audible sessions (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Wiseman and McWilliams before them to modify the server that provides synchronization between visual browser and voice browser of Wiseman to incorporate the function of saving the progress as taught by McWilliams.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by McWilliams (¶ [0028]-[0032]), because the function of saving the progress does not depend on the server that provides synchronization between visual browser and voice browser. That is the function of saving the progress performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman as applied to claims 1 and 14 above, and in view of Valin et al., (US 20110153362 A1) (hereinafter Valin).

Referring to claim 8, Wiseman further teaches the server of claim 1, wherein the instructions, when executed by the processor, further cause the server to, prior to conducting the user session as an audible session: 
in response to receipt of a fourth signal including instructions to initiate the audible session on the first electronic device, authenticate the user by: 
authenticating the second electronic device (“The user begins a conventional internet session by entering the URL of the web-site into the HTML browser 29.  The welcome page of the web-site may initially offer the option of a multi-modal session, or this may only be offered after some security issues have been dealt with and when the user has moved from the welcome page to a secure page after some form of log-in”; ¶ [0037]).
Wiseman teaches user provides voice input through a telephone to fill in input fields of a form on a web page, where the user’s response(s) are synchronized with the corresponding fields displayed in a visual browser of the web page.  The user starts the process by first logging into the web page.  However, Wiseman does not explicitly teach sending a fifth signal…the fifth signal including a request to provide authentication data; and 
receiving a sixth signal…the sixth signal including the authentication data.
Valin teaches sending a fifth signal…the fifth signal including a request to provide authentication data (“FIG. 9-9F describes the Request Anything mechanism where user can sign in with your e-mail and password and you can login”; ¶ [0076], fig. 9); and 
receiving a sixth signal…the sixth signal including the authentication data (“FIG. 9-9F describes the Request Anything mechanism where user can sign in with your e-mail and password and you can login”; ¶ [0076], fig. 9; “FIG. 30-30B describes the Protect Anything Human Key automatic entry into form fields mechanism where you login, verify, and certify its you, use the voice message recorder with automatic translator to fill in forms or voice audio prompts for information”; ¶ [0270], fig. 30).
Wiseman and Valin are analogous art to the claimed invention because they are concerning with interface that accepts the user’s voice as input (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Wiseman and Valin before them to modify the server that provides synchronization between visual browser and voice browser of Wiseman to incorporate the login process that requests the e-mail and password as taught by Valin.  One of ordinary skill in the art would have combined the elements as 

Regarding claim 18, the instant claim recites the method performed by the server of claim 8; therefore, the same rationale of rejection is applicable. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman as applied to claim 1 above, and in view of Hilerio et al., (US 20080148367 A1) (hereinafter Hilerio).

Referring to claim 10, Wiseman teaches user provides voice input through a telephone to fill in input fields of a form on a web page, where the user’s response(s) are synchronized with the corresponding fields displayed in a visual browser of the web page.  The user starts the process by first logging into the web page.  However, Wiseman does not explicitly teach detecting the…electronic device has moved outside a vicinity of the…electronic device; or
detecting user input on the…electronic device.
detecting the…electronic device has moved outside a vicinity of the…electronic device; or
detecting user input on the…electronic device (“For example, FIG. 1C illustrates an example in which the user of FIG. 1B continues work on a previously created process instance through a different user interface.  In particular, FIG. 1C illustrates that user 105 has switched from a work computer to a home computer, or has switched user interfaces on the same or different computer system, and is thus ready to finish progress in a particular process”; ¶ [0036], figs. 1A-C; “The new or different user interface 125, in this case, then contacts process engine 110 over network 135 via one or more connection initiating messages (e.g., 153)”; ¶ [0037], figs. 1A-C; “FIG. 1C shows that user interface 125 sends message 163 to process engine 110, where message 163 includes instructions that process engine 110 execute a process instance associated with guided process 145 (e.g., via process instance 130).  Upon receipt of message 163, process engine 110 uses execution module 170 to start (or re-start) a process instance corresponding to guided process 145, and further loads state data 175 from data store 115”; ¶ [0039], figs. 1A-C).
Wiseman and Hilerio are analogous art to the claimed invention because they are concerning with user session between multiple devices (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Wiseman and Hilerio before them to modify the server that provides synchronization between visual browser and voice browser of Wiseman to incorporate the function of continue user session when user switched to a different system as taught by Hilerio.  One of ordinary skill in the art would have 

Referring to claim 11, Wiseman teaches user provides voice input through a telephone to fill in input fields of a form on a web page, where the user’s response(s) are synchronized with the corresponding fields displayed in a visual browser of the web page.  The user starts the process by first logging into the web page.  However, Wiseman does not explicitly teach perform the mapping in response to the detecting.
Hilerio further teaches perform the mapping in response to the detecting (“FIG. 1C shows that user 105 initiates user interface 125, which is different from user interface 123”; ¶ [0036], figs. 1A-C; “The new or different user interface 125, in this case, then contacts process engine 110 over network 135 via one or more connection initiating messages (e.g., 153)”; ¶ [0037], figs. 1A-C; “user 105 could alternatively create a new process instance of the same or even a different guided process.  In any event, FIG. 1C shows that user interface 125 sends message 163 to process engine 110, 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman as applied to claim 1 above, and in view of Taylor et al., (US 20180048865 A1) (hereinafter Taylor).

Referring to claim 13, Wiseman teaches user provides voice input through a telephone to fill in input fields of a form on a web page, where the user’s response(s) are synchronized with the corresponding fields displayed in a visual browser of the web page.  The user starts the process by first logging into the web page.  However, Wiseman does not explicitly teach during the visual session, receiving a eighth signal from the…electronic device…the eighth signal including input data from the visual interface; and 
ending the user session by ending the visual session.
during the visual session, receiving a eighth signal from the…electronic device…the eighth signal including input data from the visual interface; and 
ending the user session by ending the visual session (“the mobile device 500 may accept information through voice command for a fillable field, where the user vocally inputs the requested information”; ¶ [0079], fig. 5D; “As further illustrated in FIG. 4, the session control portion 410 of the video chat interface 402 includes a session end option 426”; ¶ [0061], fig. 4).
Wiseman and Taylor are analogous art to the claimed invention because they are concerning with interface that accepts the user’s voice as input (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Wiseman and Taylor before them to modify the server that provides synchronization between visual browser and voice browser of Wiseman to incorporate the session end option as taught by Taylor.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Taylor (¶ [0061], and fig. 4), because the session end option does not depend on the server that provides synchronization between visual browser and voice browser. That is the session end option performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to increase the ease of use of the interface by visually providing an option so that the user knows how to properly end the session.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20180218732 (Grant) – discloses filling form fields using voice recognition.
US 20160225371 (Agrawal) – discloses using voice input to fill message body field.
US 20120221331 (Bangalore) – discloses interface including input fields that can accept user input using voice conversation or through a graphical user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142